Citation Nr: 9903134	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-31 632	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, post operative status, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1987 to October 
1993.  This appeal arises from a February 1997 rating action 
in which the RO denied an evaluation in excess of 10 percent 
for a post operative status, right knee disorder and a 
compensable evaluation for residuals of a left knee injury.


REMAND

The veteran contends, in effect, that both his right and left 
knee disabilities have increased in severity, and that they 
were inadequately evaluated.  The U.S. Court of Veterans 
Appeals (Court) has held that, when a veteran alleges he 
suffers pain due to a service-connected musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of functional loss, if any, due to 
pain, weakened movement, excess fatigability or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).   
The RO cited the provisions of 38 C.F.R. §§ 4.40 and 4.45 in 
a September 1997 Statement of the Case (SOC).

The service medical records indicate that the veteran 
underwent three surgical procedures involving the right knee 
in service, to wit:  an anterior cruciate ligament 
reconstruction; a partial lateral meniscectomy; and a partial 
medial meniscectomy.  Post service private clinical records 
reveal that in October 1996 he underwent a further partial 
medial meniscectomy, abrasion arthroplasty and notchplasty at 
a private facility.

Appellate review of the January 1997 VA orthopedic 
examination report of the right and left knee shows that the 
examiner failed to render comments prescribed by De Luca and 
therefore, the report is inadequate for adjudication of this 
claim.  The Board also notes that in written argument dated 
in January 1999, the veteran's representative stated that the 
examination was inadequate in that DeLuca questions were not 
addressed.  Under the circumstances, the case is remanded to 
the RO for the following action:

1. The RO should contact the veteran and ask 
him whether he has received any treatment 
for his left knee and/or right knee since 
January 1997, the date of the VA 
examination.  Based on his response, the 
RO should obtain copies of all records of 
treatment of the veteran's right and/or 
left knee disability from identified 
source(s), and associate them with the 
claims folder.

2. Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected post 
operative status, right knee disorder and 
of the left knee disorder.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he may review pertinent aspects of the 
veteran's military, medical, and 
employment history.  All clinical 
findings pertaining to the right and left 
knee should be reported in detail.  The 
examiner should conduct range of motion 
testing of the right and left knee 
specifying the range of motion in degrees 
of flexion and extension, and comment as 
to whether there is slight, moderate, or 
severe impairment of the knees, as 
reflected by any recurrent subluxation or 
lateral instability.  The examiner should 
also comment on the effects of the right 
and left knee disabilities upon the 
veteran's ordinary activity and on how 
each knee disorder impairs him 
functionally, particularly in the work-
place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.  The 
clinical findings and reasons upon which 
the comments are based should be clearly 
set forth.

3. Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
aforementioned development action has been 
conducted and completed in full.  If not, 
corrective action should be taken. 

The RO should then review the record and the claims should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a Supplemental Statement of the Case.  They should be 
given the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.   The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the Ros to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


